Determination of respondent Department of Housing Preservation and Development (HPD), dated June 16, 2005, which, after hearing, granted respondent Mutual Development Houses, Inc.’s request for a certificate of eviction, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Kibbe F. Payne, J.], entered February 7, 2006), dismissed, without costs.
*258HPD’s determination that the apartment is not petitioner tenant’s primary residence is supported by substantial evidence, including her failure to file income statements, the testimony of Mutual’s legal coordinator and investigator, albeit largely hearsay (see People ex rel. Vega v Smith, 66 NY2d 130, 139 [1985]), and the failure of petitioner tenant to testify herself. The record demonstrates that the issue of succession rights to the apartment was not raised at the administrative level (see Matter of Steffey v New York State Div. of Hous. & Community Renewal, 276 AD2d 407, 408 [2000], lv denied 96 NY2d 709 [2001]). We have considered petitioners’ other arguments and find them unavailing. Concur—Lippman, P.J., Mazzarelli, Friedman, Marlow and Buckley, JJ.